Citation Nr: 1707654	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  09-17 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for post-operative residuals, removal of semi-lunar cartilage of the left knee (hereinafter "left knee disability"). 

2. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

3. Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected left knee disability.

4. Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected left knee disability.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction is retained by the RO in Pittsburgh, Pennsylvania.

In February 2009, the Veteran testified during a hearing before RO personnel.  A transcript of that hearing is associated with the claims file.

As noted in the June 2013 Board remand, the Veteran failed to appear to his scheduled Travel Board hearing in March 2010.  He did not provide good cause for his absence and has not requested that his hearing be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2016).

The issues of entitlement to a rating in excess of 10 percent for a left knee disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. A right knee disability was not present during active service and arthritis was not manifest to a degree of 10 percent or more within one year of service; and, the preponderance of the evidence fails to establish that the Veteran's current right knee disability is etiologically related to service or a service-connected disability.

2. A lumbar spine disability was not present during active service and arthritis was not manifest to a degree of 10 percent or more within one year of service; and, the preponderance of the evidence fails to establish that the Veteran's current lumbar spine disability is etiologically related to service or a service-connected disability.

3. A cervical spine disability was not present during active service and arthritis was not manifest to a degree of 10 percent or more within one year of service; and, the preponderance of the evidence fails to establish that the Veteran's current cervical spine disability is etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3. The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The duty to notify has been met.  See VCAA correspondence dated in July 2007 and June 2008 and the February 2009 Regional Office Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.  

Regarding the duty to assist, service treatment records, post-service treatment records, Social Security Administration (SSA) records, and statements and testimony in support of the claims have been received.  This claim was previously remanded to the RO in June 2013 for additional evidentiary development.  This development included obtaining outstanding treatment records, scheduling examinations, and requesting opinions.  The Board finds that the RO has substantially complied with all the previously issued remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Updated treatment records were obtained and the examinations were provided in November 2015 with opinions provided in the examination reports.  The opinions are adequate for adjudication purposes as they were predicated on a full review of the claims file, a history as reported by the Veteran, and a thorough examination addressing the rating criteria relevant to the disabilities in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds that VA's duty to assist with obtaining a VA examination or opinion as to the service connection issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable as to the matters in the present case.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

A. Right Knee

The Veteran contends that he has a right knee disability related to his active service or, alternatively, his service-connected left knee disability.

During the VA examination in November 2015, the VA examiner noted a current diagnosis of degenerative arthritis of the right knee, first diagnosed in 2007.  Accordingly, the requirements of Shedden and Wallin element (1) have been met.

The Veteran's service treatment records are absent of complaints or treatment related to a right leg injury.  Additionally, his March 1972 separation examination indicates that his lower extremities were normal at that time.  As such, the requirements of Shedden element (2) have not been met.  However, the Veteran has a service-connected left knee disability, effective from November 1972.  Accordingly, the requirements of Wallin element (2) have been met.

The Board finds that the Veteran's claim ultimately fails on Shedden and Wallin element (3).   

Regarding the presumptions based on arthritis as a chronic disease or based on continuity of symptomatology, there is no evidence, lay or medical, that the disease began in service and continued or that it was diagnosed within the first year following his separation from service.  See 38 C.F.R. §§ 3.303(b), 3.309.  

In a statement received in August 1974, over 2 years after service discharge, the Veteran noted that his right leg was giving him problems and that a physician told him it could have resulted from the in-service accident that hurt his service-connected left knee.  

During an August 2007 VA examination, the Veteran denied any specific injury but reported arthroscopic surgery on his left knee in 1978.  He was on chronic narcotic maintenance but the examiner noted that there were no systemic symptoms or evidence of inflammatory arthritis and no evidence of instability.  The examiner indicated that the Veteran had no dominance of lower extremity.  The Veteran's leg lengths were equal.

The Veteran's post-service treatment records show complaints of bilateral knee pain beginning in August 2007 and controlled with narcotic maintenance. 

During the Veteran's February 2009 RO hearing, the Veteran testified that his right knee did not start bothering him until after his surgery on his left knee in the early 1970's.  He indicated that when his left knee starts to hurt, he has to "try and compensate somehow."  He said that if he does not have his cane, he will use his right leg.

During a VA examination in November 2015, the examiner reviewed the Veteran's claims file, including his service treatment records, and took a history from the Veteran.  The Veteran reported arthroscopic surgery on the right knee for cartilage debridement in 1976, after falling off of a roof, and the examiner noted a 2007 diagnosis of degenerative arthritis of the bilateral knees.  The Veteran indicated that his right knee pain was more noticeable beginning in the 1990's.  He noted that he feels he uses his right knee to compensate when he has left knee pain.  He denied having an orthopedic evaluation of his right knee since the examination in August 2007.  The examiner opined that the Veteran's right knee disability was less likely than not incurred in or caused by his active service.  The rationale was that the Veteran's separation examination was silent for a right knee condition.  Additionally, the Veteran reported injuring his right knee in 1976, years after service discharge.  He underwent arthroscopic surgery at that time and developed degenerative arthritis years later.  The examiner further noted that arthritis is a common pathologic process of natural aging.  

Regarding secondary service connection, the examiner opined that the Veteran's right knee condition is less likely than not proximately due to or the result of the Veteran's service-connected left knee disability.  The examiner also opined that the Veteran's right knee was not at least as likely as not aggravated beyond its natural progression by his service-connected left knee disability.  The rationale was that the Veteran injured his right knee years after service and developed degenerative arthritis after that.  The examiner further explained that degenerative arthritis is a type of arthritis caused by inflammation, breakdown, and eventual loss of the cartilage of the joints.  Degenerative arthritis is the most common form of arthritis and is a common pathologic process of aging.  Also, it is not a systemic disease and affects each joint separately.  Since the right and left knee are two separate anatomical joints, arthritis in one would not cause arthritis in the other.  Additionally, there was no significant gait abnormality, ankylosis, or clinical exam findings that would correlate the right knee condition to the left knee condition.  Ultimately, there was no medical or radiographic evidence to support the claim that the Veteran's right knee condition is secondary to his left knee condition.  

Based upon the evidence of record, the Board finds that a right knee disability was not present during active service and that arthritis of the right knee was not manifest to a degree of 10 percent or more within one year of service.  The persuasive medical evidence further demonstrates that his present right knee disability was neither incurred in nor caused by an in-service injury, event, or illness and was not permanently worsened as a result of a service-connected left knee disability.  The November 2015 VA opinions are persuasive and based upon adequate rationale.  The examiner is shown to have reviewed the evidence of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  There is no competent medical opinion to the contrary.  Accordingly, the Veteran's claim must be denied.    

B. Cervical Spine Disability

During the November 2015 VA examination, the examiner noted that the Veteran was diagnosed with cervical stenosis status post anterior spinal fusion in 1999 and degenerative arthritis of the cervical spine in 2006.  Accordingly, the requirements of Shedden and Wallin element (1) have been met.

The Veteran's service treatment records are silent for complaints or treatment for a neck injury.  Indeed, his March 1972 separation examination indicates that his spine was normal.  As such, the requirements for Shedden element (2) have not been met.  However, as noted above, the Veteran's left knee disability is service-connected and the requirements of Wallin element (2) have been met.

Notwithstanding the above, the Board finds that service connection for a cervical spine disability is not warranted.  First, there is no evidence that the Veteran's degenerative arthritis of the cervical spine was diagnosed within one year of service discharge to warrant presumptive service connection.  Similarly, the evidence does not show, and the Veteran does not argue, that his cervical spine arthritis had its onset in service and continued to the present.  

The Veteran's post-service treatment records show that he had surgery for cervical spine stenosis in June 1998 secondary to trauma incurred "as a result of an altercation in March 1998."  See VA treatment records April 29, 1999.  Records beginning in October 2006 include ongoing reports of pain in his neck.  

During the VA examination in August 2007, he reported undergoing an anterior cervical diskectomy and fusion in 2000.  The Veteran stated that he had chronic cervical spine pain but denied a history of trauma, injury, or any other spine injury.  Although he reported that he used a cane for ambulation, the examiner noted that he "more carries it with him than he does use it.  He can walk easily unassisted."      
    
During treatment in July 2008, the Veteran indicated that he felt his neck and shoulder pain was related to the use of his cane.  The pain was around the shoulder, radiating to the insertion of the deltoid.  MRI imaging from August 2008 revealed a right rotator cuff tear with subacromial impingement that improved with injection.  

During his February 2009 hearing, the Veteran testified that his cervical spine does not bother him until his left knee starts bothering him.  

During the VA examination in November 2015, the Veteran reported constant pain in his neck.  Although he used a cane for ambulating longer distances, he denied using one for shorter distances.  After a review of the Veteran's claims file and an examination of the Veteran, the examiner opined that the Veteran's cervical spine disability was not at least as likely as not incurred in or caused by his active service.  The rationale was that the Veteran was diagnosed with cervical stenosis in the 1990's, decades after service.  Additionally, he was diagnosed with degenerative arthritis of the cervical spine years after service.  The Veteran's separation examination was negative for a chronic neck or cervical spine condition.  The examiner further opined that the Veteran's cervical spine disability was not at least as likely as not caused by or aggravated beyond its natural progression by the Veteran's service-connected right knee disability.  The rationale was that there is no significant gait disturbance or leg length discrepancy.  The examiner also noted that the neck and knee are two separate anatomical joints with very distinct and separate pathologic processes.  As above, there is no medical, clinical, or radiographic evidence to support the claim that the Veteran's neck conditions are secondary to, caused by, or aggravated by the Veteran's service-connected knee condition.  

Based on the above evidence, the Board finds that service connection for a cervical spine disability is not warranted.  The medical evidence indicates that the Veteran's cervical spine disability developed years after discharge and there is no competent, credible evidence linking the disability to his service-connected left knee disability.  The November 2015 examiner's opinion is based on a review of the claims file, including the Veteran's contentions, and a thorough examination of the Veteran.  There is no medical opinion to the contrary.  Accordingly, the Veteran's claim must be denied.    

C. Lumbar Spine Disability

During the November 2015 VA examination, the examiner noted the Veteran's diagnoses of degenerative arthritis of the spine, intervertebral disc syndrome, and degenerative disc disease of the lumbar spine.  The examiner also indicated that the Veteran reported a ruptured disc in 1985 treated with a lumbar laminectomy.  Accordingly, the requirements of Shedden and Wallin element (1) have been met.  

The Veteran's service treatment records include his entrance report of medical history noting a back injury in 1969, prior to service, with no sequelae.  In all cases, a veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  In other words, when no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Although it was indicated on his report of medical history, the Veteran's entrance examination notes that his spine was normal.  As such, he is presumed to be sound at entry into active service.    

The Veteran's service treatment records also include treatment for complaints of low back pain for 3 months in June 1971.  Accordingly, the requirements for Shedden element (2) have been met.  Additionally, the Veteran's left knee disability is currently service-connected.  As such, the requirements for Wallin element (2) have likewise been met.

Despite the foregoing, the Board finds that service connection for a lumbar spine disability is not warranted.  There is no evidence that the Veteran's degenerative arthritis of the lumbar spine developed within a year of service discharge.  Additionally, the evidence does not show that the Veteran's back pain had its onset in service and continued to present.  

During treatment in April 1999, the Veteran reported undergoing lumbar spine surgery for a ruptured disk in 1985.  In January 2006, the Veteran reported chronic low back pain for 35 years, or back to 1971.  In January 2007, the Veteran again stated that his pain dated back 36 years and that it worsened in 1985 when he underwent surgery for a ruptured disc and later developed degenerative joint disease.  

During the VA examination in August 2007, the examiner noted that the Veteran had not seen an orthopedist or spine surgeon since 2000.  Rather, the Veteran was on chronic narcotic maintenance to address his pain.  

During the VA examination in November 2015, the Veteran stated that he suffered a back injury in 1985 while lifting heavy equipment.  He reported constant low back pain.  After a review of the claims file, including the Veteran's contentions of back pain beginning in 1971, and an examination of the Veteran, the examiner opined that the Veteran's lumbar spine disabilities were less likely than not incurred in or caused by his active service.  The rationale was that the Veteran reported an injury (work related) to his back in the 1980's and developed degenerative arthritis of the spine numerous years after active duty service.  Additionally, the Veteran's separation examination is silent for a chronic back condition.  The examiner further opined that the Veteran's lumbar spine disability was less likely than not proximately due to, the result of, or aggravated beyond its natural progression by his service-connected left knee disability.  The rationale was that the Veteran does not have a leg length discrepancy or a significant gait abnormality.  The knee and the back are separate anatomical joints and there is no medical or clinical evidence to support the claim that any of the Veteran's lumbar spine conditions are secondary to his service-connected left knee condition.  There is no competent medical evidence to the contrary.  Accordingly, the Veteran's claim must be denied.    

D. Other Considerations

Consideration has been given to the Veteran's personal assertions that his right knee, cervical spine, and lumbar spine disabilities developed during service or were caused or aggravated by his service-connected left knee disability.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The diagnosis of an orthopedic disability is a complex medical matter and is not amenable to probative lay comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Veteran is found competent and credible to comment on his knee, neck, and back pain, he is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The lay opinions are also outweighed by the existing medical evidence of record.  

Therefore, the Board finds that the weight of the evidence is against the claims for service connection for a right knee, cervical spine, and lumbar spine disabilities.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claims, and the claims must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.


REMAND

Recently, the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  Active range of motion measurements were provided in November 2015, but passive motion and non-weight bearing were not tested.

To ensure the Veteran has a thorough examination compliant with the current law, the Veteran should be scheduled for a VA examination.

Regarding the claim for a TDIU, consideration of entitlement to TDIU is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The matter of TDIU is therefore inextricably intertwined with the currently open claim for an increased evaluation for left knee disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.

While on remand, any relevant updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain updated VA and private treatment records regarding the Veteran's left knee disability.  Any negative response should be indicated in the claims file.

2. Then schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected left knee disability.  The Veteran's claims file must be made available to and reviewed by the clinician in conjunction with the examination.  The examiner must note in the report that the records were reviewed.  All findings and diagnoses must be fully reported.

a) The report should discuss the clinician's objective evaluation for any atrophy, weakened movement of each knee, excess fatigability with use, incoordination, and painful motion.  Range of motion studies as well as motor strength should also be tested.

b) To be compliant with Mitchell, the clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.

c) To comply with Correia, testing of the range of motion must include testing in active motion and passive motion in both the left and right knees.  The examiner should also discuss range of motion in weight-bearing and nonweight-bearing.  If any test cannot be performed, the examiner should state such along with an explanation.

d) If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why.

e) An explanation of the rationale for all opinions expressed is needed.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. Then, readjudicate the remaining claims on appeal, to include entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


